On August 15, 1925, the district court of Juab county entered a decree segregating from Mammoth City certain lands owned in severalty by the Plutus Mining Company and the Los Angeles  Salt Lake Railroad Company. The decree of segregation was so entered after a petition had been filed and proceedings had pursuant to the provisions of Comp. Laws Utah 1917, title 16, chap. 21. Immediately after the decree of segregation was entered, certified copies thereof, together with plats showing the area segregated, were filed with the county recorder of Juab county, Utah, and with the secretary of state of the state of Utah. On February 3, 1926, Mammoth City appealed from the decree of segregation *Page 291 
entered by the district court to this court. On January 23, 1928, the decree of segregation was in part reversed, and the district court was directed to recast its findings of fact and decree to conform to the views expressed by this court. In re ChiefConsol. Mining Co., 266 P. 1044. On May 8, 1928, a rehearing of the segregation suit was denied by this court. On June 1, 1928, the findings and decree of segregation were amended by the district court to conform to the decision of this court.
On August 25, 1926, the Plutus Mining Company and the Los Angeles  Salt Lake Railroad Company applied to the district court of Juab county for a writ of prohibition directing that the defendants W.G. Orme, Steele Bailey, and John Bunnell, as county commissioners of Juab county, Utah, be restrained from proceedings to reapportion to Mammoth City the valuations for the year 1926 on the property which was segregated from Mammoth City. The district court of Juab county granted the writ. The defendants filed a motion to dismiss the writ. The motion was denied. No further proceedings seem to have been had in relation to the writ of prohibition issued by the district court until after this court reversed the decree of segregation. On June 16, 1928, the defendants again moved the court for an order revoking and annulling the writ of prohibition issued on August 26, 1926. The motion was denied. Upon motion of plaintiffs judgment was entered "directing the board of County Commissioners of Juab County, Utah, to desist and refrain from all further proceedings in respect to the reapportionment to Mammoth City of valuations" on the segregated areas for the year 1926.
On July 15, 1928, the Plutus Mining Company filed a petition in the district court of Juab county, Utah, wherein it asked for a writ of prohibition directing that W.G. Orme, Earl Dunn, and John Bunnell, as county commissioners of Juab county, Utah, be restrained and prohibited from proceeding to reapportion to Mammoth City the valuations for the years 1927 and 1928 on the property which had been *Page 292 
segregated from Mammoth City by the decree of August 15, 1925. The petition of the Plutus Mining Company for a writ of prohibition sets out the various proceedings had in the segregation suit. The board of county commissioners demurred to plaintiffs' petition on the ground and for the claimed reason that the petition failed to state facts sufficient to constitute a cause for relief. The demurrer was overruled. The board of county commissioners refused to further plead, whereupon the district court of Juab county entered judgment directing that "the board of County Commissioners of Juab County desist and refrain from all further proceedings in respect to the reapportionment to Mammoth City for valuation on said segregated areas" for the years 1927 and 1928. The defendants prosecute this appeal from both of the judgments directing that the county commissioners of Juab county, Utah, desist and refrain from reapportioning to Mammoth City the valuations on the area segregated.
The appellants assail the judgments upon two grounds: (1) That the district court was without jurisdiction to render the judgments; and (2) that when the decree of segregation rendered by the district court was reversed by this court Mammoth City was entitled to collect the taxes on the segregated areas for the years 1926, 1927, and 1928 because the area had always been within Mammoth City.
We are of the opinion that there is no merit to appellants' contention that the district court of Juab county was without jurisdiction to hear and determine the controversy that existed between the appellants and respondents with respect to the claimed right of Mammoth City to have the                1, 2 segregated area pay city taxes for the years 1926, 1927, and 1928. District courts are courts of general jurisdiction and have power to issue writs of prohibition. Constitution of Utah, art. 8, § 7. Appellants contend that during the time the segregation suit was pending on appeal the district court was without jurisdiction to render any order or judgment prohibiting the board of county commissioners *Page 293 
of Juab county from reapportioning to Mammoth City the valuations on the segregated property because this court had exclusive jurisdiction of the cause. It was not, however, until after this court remanded the segregation suit to the district court that the writ of prohibition as to the reapportionment of valuations on the disputed area for the years 1927 and 1928 was applied for and granted. Obviously after the remittitur in the segregation suit had gone down to the district court it cannot be said that this court had exclusive jurisdiction to issue a writ of prohibibition in the cause. The writ of prohibition as to the reapportionment of valuation on the segregated area for the year 1926 was not made permanent until after this court had disposed of the segregation suit. Moreover, the question of the right of the board of county commissioners of Juab county to reapportion to Mammoth City valuations on the segregated area during the interim between the date of the entry of the decree of segregation by the district court and the reversal of such decree by this court was not an issue, was not argued, and was not decided in the segregation suit. The district court had jurisdiction of the parties and of the subject-matter involved in this proceeding.
The sole question of merit presented by this appeal is whether or not Mammoth City is entitled to recover taxes on the area which was segregated from Mammoth City by the decree of the district court during the interim between the entry of such decree on August 15, 1925, and the reversal of             3 such decree by this court in 1928. The solution of that question is dependent upon whether the area upon which it is sought to collect the taxes was within or without the corporate limits of Mammoth City during such interim. If the property sought to be held for the taxes for the years 1926, 1927, and 1928 was not segregated from Mammoth City by the decree of the district court, then there seems to be no legal reason why Mammoth City is not entitled to the taxes claimed for it. On the contrary, if the area sought to be held for taxes was not within *Page 294 
Mammoth City during the interim between the entry of the district court's decree of segregation and the reversal of such decree by this court, then, and in such case, Mammoth City is not entitled to the taxes claimed for it. Consituation of Utah, art. 13, § 10;Gillmor v. Dale, 27 Utah 372, 75 P. 932; Murdock v.Murdock, 38 Utah 373, 113 P. 330; Parry v. BonnevilleIrrigation District (Utah) 263 P. 751.
In the consideration of the question here presented for review it is well to keep in mind that the creation of a city and the fixing of its territorial limits is essentially a legislative and not a judicial function. 1 McQuillan,           4 Municipal Corporations, § 121, p. 294; 1 Dillon, Municipal Corporations (5th Ed.) § 353, p. 613; Kimball v.Grantsville City, 19 Utah 368, 57 P. 1, 45 L.R.A. 628.
Article 11, § 5, of the Constitution of Utah, provides:
"Corporations for municipal purposes shall not be created by special laws; the Legislature, by general laws, shall provide for the incorporation, organization, and classification of cities and towns in proportion to population; which laws may be altered, amended or repealed."
Pursuant to the foregoing constitutional provision, the Legislature of Utah has made provision for the restriction of the corporate limits of a city when justice and equity require it. The district court of the county wherein is situated the city to be affected by the proposed segregation is        5-8 empowered to hear and determine whether or not the facts in a given case are such as to warrant the proposed segregation. Comp. Laws Utah 1917, title 16, chap. 21, p. 256. While some courts of high standing have held that the Legislature may not delegate its authority to restrict the corporate limits of a city to the judiciary, the contrary view has become the established law in this jurisdiction. Young et al. v. SaltLake City, 24 Utah 321, 67 P. 1066. In view of the fact, however, that the changing of the territorial limits of a city is primarily a *Page 295 
legislative function, courts are bound to confine the exercise of the power conferred upon them by the Legislature within the expressed or necessarily implied language of the act so conferring such power. When a court shall have exercised the authority so granted by the Legislature and shall have rendered a decree of segregation, it is within the province of the Legislature and not the courts to say when such decree shall take effect. Comp. Laws Utah 1917, title 16, chap. 21, p. 257, provides:
Sec. 775. "Upon the entering of a decree detaching said territory, or any part thereof, the clerk shall file a certified copy of the same and of the plat, in the office of the recorder of the county and in the office of the secretary of state; and when so filed, the severance shall be complete."
It is the contention of appellants that when the Legislature directed that the severance of territory should be complete when a decree was entered and certified copies thereof recorded in the office of the county recorder and of the secretary of state, a valid decree was meant; a decree which if          9, 10 appealed from would not be reversed by an appellate court. On the contrary, respondents contend that a decree of segreation entered and recorded as provided by law is self-executing and becomes at once a valid executed decree. That the decree of segregation entered by the district court is valid until reversed by this court is not open to controversy. In the segregation suit the district court had jurisdiction of the parties and of the subject-matter. It followed the procedure prescribed by law and determined the issues presented by the pleadings. The mere fact that a court may be in error as to the law or the facts does not invalidate a decree or judgment until it is reversed by an appellate court. 33 C.J. §§ 20 and 39, pp. 1064-1078. To hold that the decree of the district court of Juab county segregating the area here involved from Mammoth City had no valid existence between the date of its entry and recordation as provided by law and *Page 296 
the reversal of such decree by this court cannot be successfully maintained.
Is the language of section 775, supra, open to the construction that only decrees that are not reversed are included within its meaning? As bearing upon what decrees the Legislature had in mind when it provided for the time when a severance of territory from a city is complete, it is          11 worthy of note that in the law providing for the procedure necessary to effect a severance of the territory from a city no mention or provision is made for an appeal from the decree of the district court. The right of a party to a segregation suit to appeal to this court must come from the provisions of our Constitution or statutes other than that dealing with the question of the segregation of territory from a city. It seems clear that when it was provided that the severance of territory from a city should be complete when a decree was entered and certified copies thereof together with plats recorded as in the act provided, the Legislature had in mind all decrees entered by the district court, without regard to whether an appeal would or would not be taken from such decrees. There can be no doubt but that when the Legislature provided for the time when the severance of territory from a city should be complete, it had in mind the probability that appeals would be taken to this court from decrees segregating territory from cities. It is equally probable that the Legislature was mindful that decrees of segregation entered by district courts might be reversed by this court. When the Legislature fixed the time and circumstances under which severance of territory from a city should be complete, no exception was made to those cases that should be reversed by this court. For us to say that the provisions of section 775, Comp. Laws Utah 1917, do not apply to decrees of segregation that are reversed by this court because of mere error, would be to read into the statute a meaning that is not justified by the language used.
It is further urged on behalf of the appellants that the *Page 297 
appeal from the district court's decree of segregation prevented the decree from taking effect. Here, again, the provisions of section 775, Comp. Laws Utah 1917, present an insurmountable difficulty to appellants' contention.        12-17 When the Legislature has enacted a law which in plain unambiguous language says that a severance of territory shall be complete when the decree is entered and certified copies thereof together with plats recorded in the office of the county recorder and of the secretary of state, the courts are not authorized in holding that under such circumstances the severance is not complete. Webster's New International Dictionary defines "complete" as meaning "with no part, item, or element gone, free from deficiency, entire, perfect, consummate." A severance of territory from a city cannot be free from deficiency, entire, complete, perfect, or consummate if the severance is held in abeyance pending the result of further litigation. On this appeal we are not called upon to determine whether or not the district court could have stayed the execution of the decree of segregation by directing that the recordation of the decree be withheld until the appeal was disposed of. Such a state of facts is not presented by the record on this appeal. It may be that the district court or this court could have directed the clerk to withhold the recordation of the decree pending the appeal.Dulin v. Pacific Wood  Coal Co., 98 Cal. 304, 33 P. 123. The city did nothing for nearly six months after the decree of segregation was entered and recorded to indicate that it was dissatisfied with the decree or to prevent the segregation of the territory from becoming complete and the decree of segregation from becoming executed. The petitions for the writs of prohibition allege that the decree of segregation was entered and that certified copies thereof, together with plats showing the severed territory, were recorded during the year 1925 in the office of the county recorder of Juab county and of the secretary of state. The demurrer admits such facts. It is not made to appear that Mammoth City, in the segregation suit, asked *Page 298 
for a stay of execution of the segregation or for an order of the district court withholding from recordation the decree of segregation. The appeal in the segregation suit was not taken until February 3, 1926. Obviously, from the date the decree of segregation was entered until the appeal was taken, the severance of the area in dispute was absolute, because there was nothing to prevent the decree from taking effect. The officers of Mammoth City could not hold the decree of segregation in abeyance for a period of nearly six months by entertaining a secret intention of appealing from the decree. If the severance of the area in dispute was complete from the date of the entry of the district court decree on August 15, 1925, until the date the appeal was taken on February 3, 1926, it must necessarily follow that the severance remained complete until the decree of segregation was reversed. The perfecting of an appeal cannot stay or undo the effect of a decree which is executed. Territory cannot be taken from without and placed within the corporate limits of a city by filing a notice of appeal.
Respondents in their brief call our attention to the following cases wherein a stay of execution pending an appeal cannot be had, where an executor or administrator is removed and a special administrator is appointed, where a license is revoked, where a bill is dismissed and an injunction discharged, and where rights are acquired under a judicial sale: In re Crozier, Deceased,65 Cal. 332, 4 P. 109; Merced Mining Co. v. Fremont, 7 Cal. 132;More v. Miller, 6 Cal. Unrep. 78, 53 P. 1077; More v.More, 127 Cal. 460, 59 P. 823; Ex parte O'Connell, 75 Cal. App. 292,242 P. 741; Nill v. Comparet, 16 Ind. 107, 79 Am. Dec. 411; Bridges v. McAlister, 106 Ky. 791, 51 S.W. 603, 45 L.R.A. 800, 90 Am. St. Rep. 267; Fawcett v. Superior Court,15 Wash. 342, 46 P. 389, 55 Am. St. Rep. 894; State v.Poindexter, 43 Wash. 147, 86 P. 176; Willard v. Ostrander,51 Kan. 481, 32 P. 1092, 37 Am. St. Rep. 294; Merrimack RiverSav. Bank v. City of Clay Center, 219 U.S. 527, 31 S. Ct. 295, *Page 299 55 L. Ed. 320, Ann. Cas. 1912A, 513; In re Grant, 44 Utah 386,140 P. 226, Ann. Cas. 1917A, 1019; Barnes v. TypographicalUnion, 232 Ill. 402, 83 N.E. 932, 14 L.R.A. (N.S.) 1150, 122 Am. St. Rep. 129. Appellants contend that the facts in this case bring it within the rule that a judgment should not be permitted to stand if it is founded upon a judgment which has been reversed; that the judgments appealed from in this case are based upon the decree of segregation which was reversed. In support of such contention, the following cases and authorities are cited. Ann. Cas. 1913A, page 469; Vallely v. Northern Fire  MarineIns. Co., 254 U.S. 348, 41 S. Ct. 116, 65 L. Ed. 297; 7 R.C.L. 1031, § 59; Quereau v. Railway Co. (D.C.) 251 F. 986;People v. Siman, 284 Ill. 28, 119 N.E. 940; Humphrey v.Employers' Liability Assurance Corp., 226 Mass. 143,115 N.E. 253. None of the cases cited by the appellants or by the respondents deal with the effect of a decree which segregates territory from a city, and therefore we shall not undertake to review them.
Counsel stated at the time of the oral argument that they had been unable to find a case in point, and our search has likewise been without reward. The failure to find a case in point, however, should not be a serious embarrassment to the reaching of a proper conclusion in this case. Our duty is to ascertain from the language used by the Legislature its     18-20 intention as to when and under what circumstances territory once within a city is to be regarded as severed therefrom. If the meaning of the language used by the Legislature in an act is clear and unambiguous, we are but required to give it effect. If the language of an act is open to construction, it then becomes our duty to inquire into the probable aim which the Legislature had in mind when it passed the act and the purpose which it desired to accomplish by the act. Among the aims and purposes of the Legislature when it enacted our laws relating to cities were that the boundary lines of cities be fixed with certainty and that the location of such boundaries *Page 300 
be made known to the public. The petition for the incorporation of a city must be accompanied by an accurate map or plat of the territory proposed to be embraced within the proposed city. Before the incorporation is complete, certified copies of the map or plat must be filed in the office of the county recorder of the county wherein is situated the proposed city, and in the office of the secretary of state. Comp. Laws Utah 1917, §§ 520 and 522. When the corporate limits of a city are extended, a certified copy of an accurate map or plat showing the territory to be annexed must be recorded in the office of the county recorder of the proper county before the annexation is complete. Comp. Laws Utah 1917, § 770. And likewise it would seem that severance of territory from a city is not complete until a plat showing the property severed has been recorded in the office of the county recorder of the proper county, and in the office of the secretary of state. Comp. Laws Utah 1917, § 775. The requirements that the boundaries of a city be fixed, definite, and certain, so that all may know the exact limits of the territory embraced within a city, is necessary to the very existence of a city. "Unless the boundaries are described with certainty so that it is possible to determine the precise area intended to be included the incorporation will be void." 1 McQuillan, Mun. Corps. § 259, pp. 585, 586, and cases cited in the footnotes. To the same effect, see 1 Dillon, Mun. Corps. (5th Ed.) § 352, p. 611. If it be necessary to the valid existence of a city that its boundaries be made definite and certain at the time of incorporation, it woud seem to be no less important that such boundaries be kept certain and definite after the city is incorporated.
By legislative enactments cities are in a measure granted local self-government. As a general rule the powers of a city are coextensive with its corporate limits. A few illustrations will show the public necessity of keeping boundary lines of a city definite and certain at all times. A city is empowered to license and regulate various kinds of business *Page 301 
within its corporate limits. Outside of cities and towns the board of county commissioners are granted such power. If a person desired to conduct a business on the area here involved during the interim between the entry of the district court decree of segregation and the reversal of such decree by this court, to whom should such a person apply for a license — to the city or to the county authorities? There would be no way of finding out under the theory advanced by counsel for appellants until this court finally decided whether the decree of the district court should be affirmed or reversed. If in the meantime one engaged in business without a license from the proper authorities, is he liable to be fined or imprisoned or both for each day during the interim his house of business is open? If a city ordinance directs that he shall conduct his business in one way, and a county ordinance requires that it be conducted in a different way, shall he obey the city ordinance, or shall he obey the ordinance enacted by the board of county commissioners? Obviously, if appellants' theory is the law, these questions must remain unanswered until there is a decision by a court of last resort.
The board of county commissioners are granted power "to make and enforce within the limits of the county, outside the limits of incorporated cities and towns, all such local police, sanitary and other regulations as are not in conflict with general laws." Cities are granted similar powers within their corporate limits. It frequently occurs that the regulations made by the county authorities differ from the regulations made by the city authorities. If a person had resided upon the segregated area during the interim between the entry of the district court's decree and its reversal by this court, should he comply with the county regulations or the regulations imposed by the city? If the theory of appellants to be adopted, he must choose at his peril.
If, as contended by appellants, the area in dispute was always a part of Mammoth City, it necessarily follows that the city had authority during the interim between the entry *Page 302 
of the district court's decree of segregation and its reversal by this court to enforce its sanitary, police, and other regulations within the segregated area. It may be enlightening to inquire how a city would proceed to enforce its sanitary, police, and other regulations on the area in dispute during such interim. An assumed concrete case may throw some light on what might be expected to occur as a result of the city's attempt to exercise its authority over the segregated area under a law such as appellants contend is the law. A is charged with having committed a misdemeanor contrary to and in violation of an ordinance of Mammoth City. He enters a plea of not guilty. He insists upon and is granted a speedy public trial by jury as guaranteed to him by our Constitution. The case proceeds to trial. In our supposed case we may assume that the facts are all agreed upon except the question of whether the charged offense was committed within or without the corporate limits of Mammoth City. Upon that issue we may further assume that the evidence shows without conflict that on August 15, 1925, the district court of Juab county entered a decree segregating from Mammoth City the territory upon which the alleged offense was committed; that certified copies of the decree together with a plat or map showing the area segregated were duly and regularly recorded in the office of the county recorder of Juab county and of the secretary of state of the state of Utah; that Mammoth City intends to, or has already appealed, as the case may be, to the Supreme Court of Utah from the decree of segregation. With this evidence in both sides rest, and it becomes the duty of the court to instruct the jury as to the law of the case. If appellants' theory be correct, it would be the duty of the court to inform the jury that if the Supreme Court of Utah affirms the district court's decree of segregation they should find the defendant not guilty, but on the contrary, if the jury should find beyond a reasonable doubt that it would finally be determined that the territory upon which the alleged offense was committed was erroneously segregated from *Page 303 
Mammoth City, then the jury should find A guilty of the offense charged. If the trial judge should decide that it is a question of law and not of fact as to whether the charged offense was committed within the city of Mammoth, then he, instead of the jury, would, according to appellants' theory of the law, be confronted with the unique task of determining in advance the decision that would finally be reached in the segregation suit. If the county should attempt to enforce its ordinances within the area in dispute, similar difficulties would be encountered.
Every registered elector who resides within the corporate limits of a city has the right to participate in the election of city officers. If an elector residing on the segregated area had applied at the polls in a city election held during the interim between the entry of the district court's decree of segregation and its reversal by this court, and had demanded the right to vote and his vote had been challenged, what would have been his legal status? If the law is as contended for by appellants, it would depend upon whether at some future time the district court's decree of segregation would be affirmed or reversed. If the prospective voter should receive such information, we may well imagine his perplexity as to whether he should or should not vote.
Cities are given authority to establish and maintain streets within their corporate limits. They are liable for injuries occasioned by their negligent failure to keep their streets in repair. The board of county commissioners has the supervision and control of streets and highways within the county outside of incorporated cities and towns. If territory is segregated from a city and later the decree of segregation is reversed, who is responsible for keeping the streets and bridges, if any, on the segregated area in repair during the interim between the entry and recordation of a segregation decree and its reversal by an appellate court? If appellants are right as to the law no one knows until the appeal has finally been disposed of. Under such a law the city, pending an appeal, would be confronted with this *Page 304 
dilemma: If it undertook to repair the streets or bridges in the territory which had been segregated from the city and the decree of segregation were later affirmed, the city would be without authority to pay for the repairs. If, on the contrary, the city failed to keep the streets and bridges in the segregated area in repair pending the appeal and a person be injured because of such neglect, then upon reversal of the decree of segregation the city would be liable to respond in damages. One might proceed indefinitely to give illustrations of the confusion that would follow in the wake of a law that fixes the boundary of a city not where the public records indicate such boundaries are located, but at a place to be determined at some future time. Further illustrations, however, would but emphasize the necessity for constant certainty in the corporate limits of a city. It cannot be that the Legislature intended that the authority and duties of city and county officers should be fixed, not upon what the public records show the facts to be, but upon what might finally be the result of a segregation suit. The orderly administration of government demands that the boundaries of cities be known, certain, and definite at all times. Any other rule leads to uncertainty, confusion, and conflict between city and county governments. The "no man's land" of the late world war has no place in local government.
If an adherence to the strict letter of a statute leads to an injustice, courts frequently restrict or enlarge the ordinary meaning of the words used in order to effectuate the intention and purposes of the lawmaking powers. Such rule, however, has no application in this case. The authority     21-23 of a city to tax property is not a vested right. Unless prohibited by some constitutional provision, the Legislature may limit or even deprive cities of their power to tax. 1 McQuillan, Mun. Corps. § 165, pp. 378, 379. The authority of a city to tax property within its territorial limits is granted upon the theory that the taxes paid to a city are returned to the taxpayers of the city in *Page 305 
the form of benefits conferred upon the property paying the tax. If Mammoth City, during the interim between the entry of the district court's decree of segregation and its reversal by this court, had no legal right to confer municipal benefits upon the segregated area, it must follow that Mammoth City had no legal or equitable claim to collect any taxes upon the segregated area during such period. Mammoth City may have been financially benefited or financially injured by having the area segregated from its territorial limits. If the cost of giving police protection and other municipal benefits to the segregated area would have been greater than the taxes collected from such area during the years in question, the net result of having the disputed area out of the city would be an advantage to the city. The relative municipal benefits which various parts of the city receive in return for taxes paid, however, is not a matter of judicial inquiry in a proceeding such as this. We mention the fact that a city is not necessarily injured by having property temporarily or permanently segregated from its territorial limits because appellants seem to proceed upon the theory that an injustice would be done Mammoth City if we adopted a construction of section 775, Comp. Laws Utah 1917, which would deprive Mammoth City of the taxes for the years in question.
Public policy requires that the boundaries of cities be certain and definite at all times, not only for the purpose of administering local government, but also for the purpose of taxation. Cities are organized to spend money, not to make money. In order that a city may have the proper       24, 25 amount of revenue to meet the demands made upon it during any fiscal year, it is necessary that it be definitely known what property the city may tax. The embarrassment incident to a city having an insufficient revenue to meet public necessity on the one hand, and the usual extravagance incident to a city having more revenue than is necessary to meet public demand on the other hand, are both to be avoided for the public good. The lawmaking *Page 306 
powers of government recognize the evil that results from either extreme. Efforts have frequently been made in recent years to cure the evil by the enactment of budget laws. This court has recognized the public necessity for public revenues to be commensurate with public needs. Juab County v. Bailey,44 Utah 377, 140 P. 764; Rich County v. Bailey, 47 Utah 378,154 P. 773; Mammoth City v. Snow, 69 Utah 204, 253 P. 680. Our laws relating to taxation clearly contemplate that a city shall annually levy taxes commensurate with the city's need for the current year. This can be done only when the territorial limits of a city are definitely known.
A law such as appellants contend to be the law must inevitably lead to confusion if not to injustice in its application in the levy and collection of taxes on the segregated area during the interim between the entry of the district court's decree of segregation and its reversal by this court. Personal property located within a city must bear its just proportion of the burdens of taxation for municipal purposes the same as does real estate. If A owned a stock of merchandise or other personal property located upon the segregated area before the decree of segregation was reversed, how could the taxes be collected? Evidently if the property were seized for the tax and the owner resisted payment and a trial resulted, the same difficulty would be encountered in enforcing the collection of the claimed tax that would be experienced if the city should attempt to enforce its police or other regulations on the segregated area. If the tax collecting officers must await the result of an appeal before proceeding to collect a city tax upon personal property located on a segregated area, such property may well be removed or consumed before the appeal is disposed of, and thus the collection of the tax made difficult, if not impossible. Under appellants' theory of the law of this case, a purchaser of real estate within an area segregated from a city may not rely upon the public records as to whether there are tax liens against such property. He *Page 307 
may be confronted with a tax lien that could not be known, and indeed a lien which had only an inchoate existence at the time he made the purchase. If such be the law, it is difficult to understand why the Legislature should require the recording of a certified copy of a district court's decree together with a plat showing the segregated area in the office of the county recorder and of the secretary of state. One of the purposes of keeping the records of the county recorder is to give reliable information concerning titles to real estate. The requirement that district court's decrees of segregation must be recorded is doubtless for the purpose of informing every one of the territorial limits of the city affected by the decree. Certainly the lawmaking powers did not require the recordation of such decree for the purpose of deceiving the unsuspecting. If the recorded decree is not to be relied upon, it cannot well serve any legitimate purpose in being made a part of the public record. If decrees segregating territory from a city are not to be depended upon as genuine, it is highly improbable that the Legislature would have made provision that such decrees be made a matter of public record where all must take notice of their existence. If the Legislature had intended that a district court's decree of segregation should not take effect until the time for an appeal had expired, or, in case of appeal, until the appeal is disposed of, it would have been a very simple matter to have so provided. We thus know of no good reason why the language of section 775, Comp. Laws Utah 1917, should not be given its ordinary meaning. There are various reasons why the language of such section should be given the meaning fairly conveyed by the words used.
Our statutes provide that property shall be, by the county assessor or the state board of equalization, as the case may be, assessed at its value and to the person by whom it was owned or claimed as of 12 o'clock noon on the 1st day of January next preceding the date of assessment. The assessment          26 of property, whether by the county *Page 308 
assessor or by the state board of equalization, shall be made before the first Monday in May. Comp. Laws Utah 1917, § 5876; Laws Utah 1919, chap. 114, §§ 5923 and 5929. The county assessor and state board of equalization are required to furnish a statement showing the aggregate valuation of all taxable property within the territorial limits of cities. Comp. Laws Utah 1917, § 6101; Laws Utah 1919, c. 114 § 5932. The assessment of property by the county assessor and the state board of equalization serves as a basis for a city to determine the rate of taxation. City taxes shall be levied not later than the second Monday of August of each year. Laws Utah 1921, chap. 14, p. 58. When taxes are levied they relate back to and become a lien as of 12 o'clock noon on the 1st day of January of each year. Comp. Laws Utah 1917, §§ 5995, 5996 and 5997. Respondents contend that as the property here involved was not within Mammoth City on January 1st of either of the years 1926, 1927, or 1928, such property is not liable for the payment of city taxes for those years. In support of such contention the following cases are cited: City ofAustin v. Butler (Tex.Civ.App.) 40 S.W. 340; City ofLatonia v. Meyer (Ky.) 86 S.W. 686; Mayor and Aldermen ofChattanooga v. Raulston, 117 Tenn. 569, 97 S.W. 456; Harman
v. New Marlborough, 63 Mass. (9 Cush.) 525; Adams v. LambFish Lumber Co., 114 Miss. 534, 75 So. 378. Some of the statutes involved in the foregoing cases are quite similar to our statute. The cases support respondents' claim. Appellants have cited no cases holding to the contrary.
From what has been said it follows that when the district court of Juab county entered its decree segregating the territory in dispute from Mammoth City and a certified copy of such decree together with plats showing the territory segregated were recorded as directed by law, the segregation of       27, 28 the disputed area from Mammoth City became absolute and complete and remained so until the amended decree was entered by the district court. Mammoth City was without authority to levy any taxes *Page 309 
upon the area here sought to be taxed during any of the years 1926, 1927, and 1928.
The judgments appealed from are right and should be affirmed. Such is the order. The appellants acted in an        29 official capacity in prosecuting this appeal, and therefore costs will not be allowed either party.
CHERRY, C.J., and FOLLAND, J., concur.